Case 1:21-mj-02278-AOR Document 1 Entered on FLSD Docket 02/11/2021 Page 1 of 9




                              UNITED STATESDISTRICi COURT
                              SOUTHERN DISTRICT OFCFLORIDA
                                 Cage N è. 1:21-mj-02278-AOR

   U NITED STATE S O F AW R ICA
                                                                      .   FIUE
                                                                             ,.D B v               ER       D .c .
   5:.                                                            .1
                                                                  ''                                                 j
                                                                      )                                              1
   NIICIItLLE TRQCCOLIBERRiruntl                                                         Feb 11, 2021
   NIIOHABLW ILLIZSV M,                                               (                  ANqN s.yosuc                i
                                                                      :                 ULERKt!s Dëzt cr.
            D'
             efèndants.                                                                 s.0-olr#ts
                                                                                                 k,-Miami       ..


                                                  /

                                  CAIM INAL COVEK StIItET
         Didthismatterori/natefrom a'lngtterpendinginthe.CçntrplRlegion'
                                                                       of
                                                                        .iheUnhçd.Xtp.
                                                                                     te:'
         Attom ey's.officepriortoAugust99201.3.
                                              è
                                              (Mag.JudgçAliciaVa11è)?       Yes X' No
               atproriginatçftom ,gm aqùr'
   2. Djd thism'          .
                                         piqditlgllrfthiNprtherh ltef
                                                                    jittn pfttt:Unitçd ttgtès           x

      Atlomby':UfficepriortqAtlgustî
                    ...            tn.201t(MAg.'
                                       .        ,
                                                Jud' geVhanie'
                                                             kMa
                                                               .  yn'ar.d)
                                                                        . ?    Ye
                                                                                . s  X Nty
   3. D id thîsr
               m atteraoriginate from ,a.
                                        m afterpending in the '
                                                              C eptralltegion ofthe U nited States
         Adomey'kofficepriortoOetobet3?201,
                                          9.
                                           '
                                           (Mag.JtldgeJaredStrauàsl?                               Yes' X Ne,

                                                      Respectfully Aubm itlbd,

                                                      ARIANATAPARDO T
                                                                    ORIHAN
                                                      UNITED STATESXTTOXN KY
                                                              1
                                                              .                   , '
                                                         .    u           +       ,
                                              By
                                               t. :
                                                      W illJ,Rosenzweig
                                                      AdslstantUnitèdStàtesAtlolmey
                                                      U .S.Attorney'kOffice = SDFL
                                                      CoulrtlD''
                                                               & o..A$,7
                                                                       5O26 '98
                                                      99NE 4th,si  re'
                                                                  j. elyy6'
                                                                      , - $h Fl4ot
                                                                              '

                                                                                           .
                                                                                               ,

                                                      Nljt
                                                         m ïi,Florldyt33l3.2
                                                      Te1:4
                                                          .*.
                                                            3,
                                                             0.
                                                              5);961-9403
                                                      Fax:(305)5.  30-7776
                                                      Em alt:W ill.Ro'
                                                                     junzvveiea ujdoi.'
                                                                                      gp:
Case 1:21-mj-02278-AOR Document 1 Entered on FLSD Docket 02/11/2021 Page 2 of 9



A091(Rcv.08/09) CriluinalComplpint

                                        U NITED STATES D ISTRICT COURT
                                                                    fbrthe
                                                        SoutllernD istrictofFlorida

               UnitedStatesofAmerica
                               %/,
                 Michel
                      le TroccoliBerry                                         CastNû, 1:21-mj-02278-AOR
                         and
                   MichaelW illi
                               ams,

                        LkbsqlLttttllttllf'
                                          zr
                                           yp

        CRIM INA L COM PLAINT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC M EANS
         1,thecûmplainlmtil1'
                            thiscase,statcthatthe follûwing istrueto tle bestofmy knowledge andbeliet-
                                                                                                     .
Onorabotlttlpc(latets)of                        Februaw 5-10,2021 ---- inthecotlnty of            Miami-Dade        intlle
   soothern       Districtt)t-                     Flori
                                                       da         ,tlw defendantts)violated:
           CoJeSection                                                        tls z
                                                                                 - zs.eDescrl
                                                                                            ption
 21U.S.C.j846                                        Consplracytopossessw1ththeintenttodistributeacontrolledsubstancein
                                                     violatlonof21U.S.C.bj841(a)('I)and841(b)(1)(A)(#iii).




        Thiscrîminalcom plaintisbasedon thesefacts:
SEE AU ACHED AFFIDAVIT.



        X Continucd(,11rhedttachedshtçt.


                                                                                                 (rr
                                                                                                   t)???7p/t?it:
                                                                                                               tlllt'
                                                                                                                    1;-
                                                                                                                      </
                                                                                                                       1;??t;/l
                                                                                                                              ??-
                                                                                                                                t
                                                                                                                                r              '
                                                                                       DanielBor'
                                                                                                la,PostalInsnectnc USPIS
                                                                                               Pritlt:rftt
                                                                                                         6illttftz??:/t
                                                                                                                      lilbf

AttestedtobytheApplicmltinaccordancewiththerequirementsQf-Fed,R,Crim .
                                                                     P.4.lby Facetim e
                                                                                      i.;fz
                                                                                          '   x...         / r..
                                                                                                          7, p
                                                                                                           -
                                                                                                               -..        .
                                                                                                                          ,    ,. .
                                                                                                                                  ?   ,   -   vz
Date:         02/11/2021
                                                                                                       V1?dg '...'
                                                                                                                 .$Jl
                                                                                                                    *gncl#'.

City andstate:                              Mlami,Flcryda          -   .   .              Honorable Alicia M.Otazo-Reves
                                                                                                     l3ril:Jeffltal:teT'/pt/tîtle
Case 1:21-mj-02278-AOR Document 1 Entered on FLSD Docket 02/11/2021 Page 3 of 9




                   A FFIDAV IT IN SU PPO RT O F CRIM INA .
                                                         L CO M PLM NT

   1,DanielBorja,b'
                  èingfirstdulyvsworn,hereby,
                                            dqposi'àndstatéasfollowà:
   1,     INTRO DUCTIUN
          1.     1 am em ployed as a PostalInspectorw ith the U nited 'Std es Posial Ihspectbn

   S4rv,
       ic:.r'USPIS'').andhakebdensodmpllsedàiricùJuriecof24t2.'
                                                              1àm ùkntntl:assijtzexd'
                                                                                    to'
                                                                                      die
                                                                                       ,




                    of the U SPIS,:sp'
   M iam iD ivision ,      .
                                     ecifically tp the:Hom dland Security Tenn?.I.alp '
                                                       ,                              wsjirgrled to
                                                                                                .




   hw estigatetheunlawfultransportation ofcontraband,includingcontrolledsubstances,throughle
                                                                                       .




   U.S.Ntail..lnm an ztinvestiaativçor1aw enforçementQftk er'?withinthem eaTfingpfI8-U.S.C.,
                                                                                       .   j
                                                                                           '
   251047).1am anofficeroftheUnited.shtesempoweredby1aw to'
                                                          conductinvestigakionsandto
   m akeartvstj.
               fo'rclim esfurtherbdthrotlghlhetts:oftheU .S;,
                                                            M ai1,fotcriinescöhnedqdtothè.

   U.s.Poswl'
            service(:'UsPs'')andpro'
                                   per'
                                      tyoftheUSPS'
                                                 ,and'forojlyerppstaloffenser,Assdfolth
   in 18 u.s.c.j 3061,as wellas viölationsor Title 21 öf-the tu ited ,
                                                                     states coh
                                                                              de,controlled
           es Act.11jàdditiphto eopductingmultiptçTiile 21çontrolled.substancçs'ifl-vestigytklts
   Substanc.       .                                       .




   involvingtheuseof-theU.s.Mà1l,Ihavealso participatqd,ih.nùmerötzsinterdictioù.operationj
   tàrgeting patèelscbn'                               iytm y dutystationsàndklsèwhèi'èlntlze'
                       tainingallsypes6tcbùtfàband,both.                           .




   contin'
         entalUnite'
                   d States.As'a.result,Inm fam iliarwith known '
                                                                dnzg traffickingsource and

   destinatioh areaj,variöussmtîl liqgxm ethodsandtzchhiqu'
                                                          eéujed'by drugtrAîfitkdrs,aridtfle
   methodsofpackagingilliciicontraband.

                 '
                 Ihisaffidavitissubm itted in suppoliofacrim inalcom plaintchargingthatfrom ton'

   orabqutFehw ary 5,2O21,thm ugh Fihruary 10,2021,M ICHELLE,TROCCOLfBERRY qnd .




   M ICH AEL W ILLIA M S, did knowingly and w illfully conspire w ith each otherr
                                                                                and w ith other

   personsknown and'
                   uriltnöm z,töpossessuwithintenttodispibute500 lnm shlz.
                                                                         m èreofamixtttri
   and substance containing a dçtecu blç.am ount.of m etham phçtaminç,a Sthe'dule 1 controlled
                                                                                       .
Case 1:21-mj-02278-AOR Document 1 Entered on FLSD Docket 02/11/2021 Page 4 of 9




   subshnce,inviolationofTitle21,UnitedStatesCode,Sedion 841(a)(.
                                                                '
                                                                1)and841'
                                                                        (b)(1)(A)(vii%'.
   à1lirïviolation bfTitle2.1,unitudstateseo,
      .                                     dè,gectij
                                                    m 846.      .




          3.       The'factsin this Affidavitcom e from m y personalobservationsvn!y irainitlg'and

   experiqnce,andlformauonöbtainu.
                                 dfrom èi çrégenu andwitiwsses.Tlzisaffid.àkit.
                                                                              cörîtaittsonly
                                    l probablbcyvse fortheappliedforctilrihzélE
   thatinfonuatioq nçcessaryto suppo'                       ,
                                                                              çompliint Iti!

   notintendedtoihclttdezachandevel factandmalerobse>bdby>eolkltnowntothegovè>ment
   regardihg '
             the investigatilm .

   11*
     .    ,
          PRO BA BLE C AU SE

                   OnFebruao d?2021,USPIdandthe'DrugEhforèemeritAdministrationCDEA''):
   identified and seized .a w hite rectàngularshipping box w ith U SPS Priority M ailExpress label.

   attached andU SPStréckingnum berEloogozgl8zu sintraizjitattheU SPS JéseM artiPostOfficr?

   locatedinMiamtFloridattheGsMipmiParcel'').TheViamiP>rcelhadtheretum addressCcW illiam
   Sm ith,46O1Casa Oro Dr.,Y orba LhldajCA .92886',andshippingaddressçsBri'
                                                                          tanny Sm ith,2184

   NW 17th Si.,M iarîfi,FL 331253'(thet&Miymiéepidence''),aqd was.idçnjitqedby1aW entkrcement
                           .




   through U SPIS database searchesassuspected ofcontéiningnarcotics.Thelabelw asidentifiedas

   harictwritten andwith apûtchajedcbytof$7h.85'paidincash.'fheMiàm iPaipèt%4sshipped
               .                     .                                              ..on
   Februéry 5,2421,f'
                    I-C/ITI'g,USPS PostOffic:locàted in Califpnjia.
                                                      .




          5        UjPIS and DEA M iam i cqndtzctùd a postél'd'
                                                              atasasè tyarzh on.tùe addte%t

   associatedwhh(thqViàmiResideric4..'
                                     14z:databaseseamh'
                                                      rèveàlèd'
                                                              thpttheV iamiP
                                                                           .arcel'
                                                                                 ànd
   otherpreviously delivered USPS,Priority M ail Express parcelswere recently .
                                                                              '
                                                                              shipped from
   ArizönaqridCalifomiatotheVlam iReyidencù.
                   Based on open-source searches,1aw enforcementconfinned that.the M iam i

   Pàrcel'st'
            et'
              urnaddress.isfictitious,andthatthènom l alsendér,tKW illiath Sm ithr''ishotassociated
Case 1:21-mj-02278-AOR Document 1 Entered on FLSD Docket 02/11/2021 Page 5 of 9




   w ith the'retum address.In m y '
                                  training ,an experienceà.as eyplained in m ore d'
                                                                                  etail below?

   ldividtzaljwho shipn4rcotics'
                               usirigmailçyrrierslsuq'
                                                     h asthe'USP! Qfipqs:fictitfousrçttlm
   addressesin an effortto disassoeiatei
                                       them selkesfrom thepackageu

                 AlsobaszdonQpbn-sokm er                                        l ereèipieàtis
                                       syàrches,1aw eiffoltemdfitidçtztiliûddzéth .       .   .




   nam e,ççBrihanrtv Sm ith-''isnotaasociatedwiththçM iam ikçsidenee.
          @'
           .     Uskls tequestedaksisuflcefQtanarcotldsdetectioncxniile.A bEA.Taàk fbfce
   Officçrahdhisscaninepartner,'
                               lçta
                                  .oganp''çonducteda controlfqd,opep-airsn'
                                                                          iffph'a.lirtçoffiv:
   parcéls,w hich itzcluded the M iam i.Parcel.Logan provided a poshive alertto the'presence of

   narcctics.itatheM iàriliParuqland nottow
                                      .   àny èftheöthdrparèelé.Logaiiisi
                                                                        ttaitlédifîtlt#deteùtbn
                                                                                  .




   of narcoticsan'
                 d hasproven reliablein the.past.

          9.     Law ehforcem entidefltitied théM iam iRésidencàas e       g:             .
                                                            '
                 checks.Ftlrthçmm rç,1aw epforcem entidçntifiçdthqtBERRY 'F:dr'
   sourcçdatabase'                                     ,
                                                           e
                                                                .    u        iver??license

   liststhe M iam iResidence asherhom e address;

          10. BERRY has previou7lf Ai.
                                     tdmpted to retrieye atlothçr packqge,.whic
                                                                              'h glsb
   coniainedmethamphetam ine.OnDecember3l,2020,U SPIS'seizedaUSPS PdorityM ailExpress

   packujesvht-
              toanad'
                    dreàs.iflHöllywéod,Flötida'tth:tçllolljiwoodNrckl''jalsobeatingfl'
                                                                                     ditkujg
   sendkrahdreqipiehtnqme'
                         s.M (ex
                               ro''
                                 btaininge
                               . .x      asUgrc!hwAlo nffortheseigedparcqlytz1rV J-60()4.
                                              .
                                                  '




   Hunt-SEA1,ED),1aw '
                     etlforcenkntsearchzdthepàck4xe.and discövecèds
                                                                  apprökirfiàtùl#two.(2)
   poundsöfm etham phçtantine inside.
                       .                  .




                 During an investigytion into the.H ollyw ood ,parcel, 1aw enforcem entobselved.

   BERRYSwicùattemptingjordrièvethùflollywoödèarce)Promthvtl#pédqlivers çattie'rohlbot.




   and tw ice atlem ptingto'locatethe'parcelatdiffbrentpostom ces.
Case 1:21-mj-02278-AOR Document 1 Entered on FLSD Docket 02/11/2021 Page 6 of 9




          12.       Based on m y training and experiencç, narcotics com ing from M exico are
                                                                   '
   coatfnoaly repackaged in Arizona.ahd Californi: and myiled thrbljgllèutthecpuntry uàing th4
                                                               .   .




   U SPS,am ong othercaniers.Based on m y experience,shipm entoftheM iam iParcelm etseveml

   otherhàlhnarks öf naltoticsshipments'
                                       .Flrst,ifzdividuàlsw111bfteh u&eU SPj Priort
                                                                           .      'ty '
                                                                                      M éi1

      resrw hen sllippingnarqoticsto'
   Eypv         .                   .
                                    avoidanydelaysitzthe.jhip
                                                            'pl.             nds'itisçpmm oq,
                                                               gproçessr,seco'                 .   .




   forlizdividttaltsùippingsnarcotiéstopay itlkakhetohidq'
                                                         thbT
                                                            sz
                                                             èilder''dx'
                                                                       lkefltk
                                                                             lt:.'
                                                                                 liirà,ihdlviduals
   shippiflg.narcoticswillw
                          usefictitjous'                                              w ith ih:
                                       namùsèltlabelst4 avoid asshciatirigihem Cqfvejh..   .           a



   parcel.Finally,thepositivealertby Logan corroboratedm y beliefthatthe?M inm iParcelcontained

   ngrùöticsk

          13.       Based on m y tral ing.and experience,'the events..
                                                                     and ckcum s'
                                                                                tancesdescnbed

   above,areconamon'
                   to narcotlcs'tràl-
                                    fickzrs*houtilizevàriotlssàippiqùproviderg,such as the
                                                                                   .




   Unitçd StateyPosialSçrviee,toconducttheirillçgalnareoticsactivities'
                                                                      .

          14.       Based on the foregoing,Idbtained a federalsearch.warrantforthe M i'
                                                                                      am iPàrcel

   (Cas:Nb.21-Vhd068-SKOW -jEAL
                             ' ED).
                    On 'February 9,2021,law enforcem entexecutede
                                                                thesearch w arranton the'M iam i

   Patçel.Law enforcem entopenedttzziM iam ièxmklandfo'
                                                      urid&latg:plààficètlvktppeSurrokilcbd
                                                                   .                                       .




   by cqttjlqsubstaqces.Jnsidethep.              .folmdthreebundtlesqfacrysplked.slibFtance'
                                  laktiqepvelopej1         .           .




   ofsuspectedmethamphetnminçwrappedinplasticséalsweil ilig,atolalofapp/oxithdte'
                                                                                ly 1.5
   kilopmm s.Du4tothehealth rijksqîtystings
                                   .      cèe innyrtbtièswhiçhcpuldbecontaitzd.
                                                                              w ithinttze
   subsh nce discovered,1aw enforcem ent is unable to conduct:fieldutesting of the recovered

   substancùsand hassubm ittedlhe'harcoticsto DEA SoutheastLaboratoryforlabotatoryteslins
                                                                               u




          16.       Based on theforegoinp lobu ined afederaltracking warrantfortheM iam i'parcel

   (Case '
         No.2I-M J-OZZS6-AORJSEALEDIto installa tracking deviéé and beàcon :
                                                                           in padkage
Case 1:21-mj-02278-AOR Document 1 Entered on FLSD Docket 02/11/2021 Page 7 of 9




   contéining sham .m etham pheu m inetin aid of a controlled'delivery.I also obtained a fedetal

   antkikatoryseatchwarrant(U'qs#&ö.2.
                                     1ïM.
                                        T-O225'
                                              5-A
                                                'U
                                                 .lt,-$EALZD)wéhtitlg,
                                                                     .
                                                                     law '
                                                                         etlforzemtnt
   the authol'ityto search'
                          theM iam iResidence onthe'condition thatan.
                                                                    individualorindividm lstook

   tlieV inmtparcelihtotheM iam iliesidzncb ltïdopdlqdit,thètébyttigg:fihgthd beadöh.
                                                                             .




                 Op February 1t,2021,làw enföre:mentçqeb
                                        .              ctlte'dthek'açkjngwm gnfby
                                                                                ,instàlling
   a Gps'
        trackihgddviceand beàcotiihtotfiekllàm iPmkelc4htàitzingéhàm frietharijphetàtriinùénd
   thbp plàcedito'
    .            utstdçth4frorgdootofthqviyrhixesidkqce.
                                                v




          18.    Approxim ately half an hourlater;'
                                                  .
                                                  BERRY'opened therfrontdoor of the M iam i

   R4kidence-b'
              icked u: tlzq M iamiPaccele&nd canied '
                                                    it lhsidé.Usifik'ttj:'
                                                                         traèkina ilevic:,'la8 '
   enforcem ent.surve'
                     illed the location (jf the p'
                                                 ackage.Approxim ately '
                                                                       an.hourlater, W '
                                                                                       ILLIAM S

   arr1'
       VedattheMiàmiResa
                       idenc'
                            éandwéntiùside.
                 Approxim ately,An hourlater,1aw enforcep entçeceived wsigrlalfm p the'beap n,

   A ccordingtothe GPS tracker,the M iam iPàrcelrem ained in the M iam ixResidencefrom thetiine'

   BELRY toqkthe'pamèlhabideuqtilthebeaconindicaiedthqjttlebozwàqopene;
                                                                     .




                 Law enforcem entthen announced it.
                                                  spresenceand knockedon the doorio.
                                                                                   recover

   thzttàcking(teviçeandbeaeonandexeçutethesqarehwurràntfotthe.M iàm iResidm cç.M om en?
                                                               .         .




   lqtqr,1aw ehfpm tmentdbsqlxçd W ILLIAV S atlçmpthzg.
                                                      ,
                                                      tU:jump '
                                                           .  Ql/ 'of'
                                                                     : sa
                                                                        idaeFilld
                                                                                .
                                                                                ,gw of
                                                                                     ..ihç.
   Miafni'
         Residuncb,whiçhivasaohe-àtory.
                                      rbsibence.Whdtlanofflcer'àhnöuhcx
                                                                      edhityrésenceàhd'
                                                                                      ,
   requçsp'     W ILCLIAM : stpp,W ILLIAM.
          dxthat'.                  ,    $ ivenshgcktlnsix
                                            .            detha
                                                             e:hqusç.Motnenjstlytsr,1aw
   elzforcem entobservedW ltatalA
                                ' M sthrow itlgthe shnm lnel ap phetam l esoutofthesam ew indow .

          21     BERkY tubsequefltly Upenç'
                                          dthef'
                                               ront'
                                                   dogh and laW dhforcement'exzcuted.its:
   search w aaant Officers discovered W ILLIAM S i!lbed hiding:underithe covers in the m aster

   bedroom nea)
              raminof.Law enfotkementalsbfoûndtheGPStrackerahdbeaconl#ingonthefloof
Case 1:21-mj-02278-AOR Document 1 Entered on FLSD Docket 02/11/2021 Page 8 of 9




  justinsidethefrontdoorandthe.emptycardboardboxoftheMiami'parcellyingnearthewindow
   outufwhich'W 1LL1AM Sthrewj
                             th4,shanldrugj.
         22:     A search ofthehouse'
                                    revealed,amongotheritelns,apipesuspeciedtobeusedfor

   ym qkitlg rhethnfnphetnmiize,a dollarbill'
                                            w ittldppro'               n ofwhitz,tdwderitlsz
                                                       xlm àtely 1 gràl'
                                                                       .                   ld:
   suspectedtobecrushed crystàlm ztt
             .                     zamjhetaminç,afb
                                      .           .aggieconfqiliingypprbximàtuely 1-2'ppms.
   ofwhitqpowdersuspecsedtobecfudhedèqstalGetùump'ùéumioé'
                                                         ,u kasdatewithwhitù pciwdèr
                                                                           .




                                                                ctfip'
   residllç.sAsdescrib:d above,1aw enfprtem elitisunablèio,zohdu'  . td-testingdfthqm co'
                                                                                        vel'
                                                                                           eil
   substancesandw illsubm itthe substànces.
                                          to DEA SoutheastLaboratory forlaborator.y testinp

   Basedèrimytrainin:tmdexperiznce,the'
                                      cg slqlizedsubstyNbefùundinx
                                                                 therbsid
                                                                        .eltcei7'
                                                                                cqnsistent
   with crushed crystalm eiham phetam ine.
         '
         23.     In a recorded, post-M /rcn#lihtervl:w,BERRY adrflittedthatshékneW thatthè
                              .




   M iam iParcelcontaitled.cryjtalm çth>m phetam ineapdstaledthatW ILLIAM :pljoknew'thatthe:
                                                      x




   package contal edm etham pheta ine.'BERRY statedthat.W ILLIAM S'td1d herthathew anted lo

   pe'
     e them ethamph
                  ,etahilnebètpu,ehe was lhp ol)'
                                                m o'
                                                   h#y aad wanted tp rflake exl
                                                                              tm .m phqy.

   BERRY ftzrtlzer admitted that she knew that the Hbllywood Parcel had contained

   m'
    ethamphqtaml
               'ne,:
                   7
                   andlh&tsheattelpptedtopiçk t!pttzatpgrkelpnm ltltipte.bccasions,
         24.     1n,.> reçorded, pttst-M iranda,aint4rvkw ,'W ILLIAM S
                              .       .                              . ddniqd..knkwledge ofth:

   contyntsofthepatzeland denied atte>ptingtö junlp put'of'
                                                          the sidb window .
                                                                          '
                                                                          ititheMiami
    çsidence alïd throwiflgthesllà1rim etham phetam ineoutUfthAtsafnewindow .'W IEL1AM S w4s
   R'                             x




   theonly adultm ale insidethe M iam iResidenceatthetim ee
                                                          ofthesearch.

   JII. CONCLUVtON
          25.    Based on'thefàds'
                                 outlineduabove,Iereypectfully subm itthatthereisprobablecalzse

   to belieke'
             thatBERRY aljdW ILLIAMS conjpiredtoposjes'jwiihvlhtènttodijtributéroovgrnmq
Case 1:21-mj-02278-AOR Document 1 Entered on FLSD Docket 02/11/2021 Page 9 of 9




  or m ore of a m ixturo and substancc colltaining a detectable am ount of m d hamphetam ilw , a

  Schedttlelcontrolledsubstance,inviolationof21U.S.C.j846.
  FURTHER AFFIANT SAYETH NAUGHT.


                                                     è, -
                                                    DanielB rja,PostalIngpector
                                                    United StatesPostalInspection Service


  Attested to by the applicantin accordancew itl:
  the requirem entsofFed.R.Crim .P.4.1 by:
  Facetim c
  (specifyreliableelectronicmeans).
  Date;   2/11/21
                  w'     e'   '
                                   &
                                  a.

  HONOG BLE ALICI -v.O tZO-REYE:
  UN ITED STATES M A GISTR ATE JUD GE




                                                7
